Bloodworth, J.
1. Under the particular facts of this ease it was not error for the judge to charge the jury: “If you believe that the provocation moving to the assault, if any was made, was solely because the alleged injured party was talking to the wife of the defendant after being told not to do so by the defendant, if he were, and if you believe from the evidence she called the alleged injured party to her and engaged in conversation with him, then I charge you that would be no justification in law, and would not be sufficient provocation to warrant an assault on the part of the defendant, if one was made.”
2. The judge who tried the case approved the finding of the jury, which is supported by evidence, and no error was committed when the motion for a new trial was overruled.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.